
	

114 HR 3451 IH: Student Loan Bankruptcy Parity Act of 2015
U.S. House of Representatives
2015-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3451
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2015
			Mr. Kildee introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 11 of the United States Code to make student loans dischargeable.
	
	
 1.Short titleThis Act may be cited as the Student Loan Bankruptcy Parity Act of 2015. 2.Exception to dischargeSection 523(a) of title 11, United States Code, is amended—
 (1)by striking paragraph (8), and (2)by redesignating paragraphs (9) through (14B) as paragraphs (8) through (14A), respectively.
 3.Conforming amendmentsTitle 11, United States Code, is amended— (1)in section 704(c)(1)(C)(iv)(I) by striking (14A) and inserting (14),
 (2)in section 1106(c)(1)(C)(iv)(I) by striking (14A) and inserting (14), (3)in section 1202(c)(1)(C)(iv)(I) by striking (14A) and inserting (14), and
 (4)in section 1328(a)(2) by striking (8), or (9) and inserting or (8). 4.Effective date; application of amendments (a)Effective dateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect on the date of the enactment of this Act.
 (b)Application of amendmentsThe amendments made by this Act shall apply only with respect to cases commenced under title 11 of the United States Code on or after the date of the enactment of this Act.
			
